Citation Nr: 1603644	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2009 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the Petersburg, Florida RO.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

Although the Veteran also initiated an appeal of his claim seeking a higher rating for his bilateral hearing loss, he specifically elected to perfect only an appeal of his claim seeking a higher rating for his GERD, and VA has not treated the hearing loss increased rating claim as in appellate status.  Accordingly, the matter of entitlement to a higher rating for service-connected hearing loss is not before the Board at this time.

The Veteran was formerly represented by the Delaware Commission of Veterans Affairs; however, this organization revoked their power of attorney when the Veteran was no longer a Delaware resident, and the Veteran has not elected new representation.  


FINDING OF FACT

The Veteran's GERD does not produce two of the following symptoms: dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for esophageal reflux disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in August 2009 and December 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Further, although several years have elapsed since the Veteran was afforded a VA examination to assess the severity of his GERD, there is no indication that his disability has undergone a material change so as to require a new examination.  In that regard, the Veteran has not reported an increase in his GERD severity, and his VA treatment records dating from the time of his most recent examination to the present also fail to suggest an increase in his GERD symptoms.  

Thus, VA's duty to assist has been met, and the Board finds that the claim is ripe for adjudication.  

Increased Rating Claim

The Veteran asserts that the severity of his service-connected GERD warrants the assignment of a compensable rating.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's GERD has been rated pursuant to Diagnostic Code 7346, which states that a 10 percent evaluation is warranted when there is evidence of persistently recurrent epigastric distress manifested by two or more of the following symptoms (adding the qualifier that they be symptoms of "less severity"): dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.   A 30 percent evaluation is assigned based on evidence of all of these symptoms.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

The evidence of record fails to reflect that the Veteran has demonstrated sufficient GERD symptoms so as to warrant the assignment of a compensable, 10 percent rating.  In that regard, during his August 2009 VA gastrointestinal examination, the examiner noted that the Veteran experienced rare episodes of heartburn associated with dietary indiscretion and that these episodes occur less than once per month.  Further, the Veteran had no history of persistent epigastric distress, dysphagia, pyrosis, or regurgitation.  Likewise during his December 2012 VA gastrointestinal examination, the Veteran reported experiencing occasional acid reflux, with episodes occurring once per month and triggered by consumption of certain foods.  
He reported no other GERD symptoms, as his symptoms are well controlled with medication.  The Veteran's VA treatment records reflect findings consistent with the Veteran's VA examination reports.  

Given the foregoing, the Veteran's GERD does not produce two of the following symptoms, namely dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain.  Thus, the record fails to reflect a basis for awarding a compensable rating.  Accordingly, the preponderance of the evidence is against the claim for a compensable rating for GERD; there is no reasonable doubt to resolve, and an increased schedular rating is not warranted.  

As to whether the record reflects a basis for referring this claim for consideration for an extraschedular rating, the evidence shows that the Veteran's service-connected GERD results in occasional episodes of acid reflux; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms and provide ratings for more severe symptoms; further, the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for GERD is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

Furthermore, as the Veteran has not asserted that his service-connected GERD renders him unable to obtain and maintain substantially gainful employment, and the evidence does not suggest such an effect, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised as part and parcel of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

A compensable rating for GERD is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


